Citation Nr: 1811809	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-28 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back condition. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to a compensable rating for a right lung tuberculoma. 


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.  


FINDINGS OF FACT

1.  The Veteran's currently-diagnosed lumbar spine disorder did not manifest during service, did not manifest within one year of separation, and is not attributable to service.

2.  The Veteran's bilateral hearing loss was not shown to have occurred in service, did not manifest for several years thereafter, and is not related to service.  

3.  The Veteran's tinnitus is shown to have begun during his military service. 

4.  On November 27, 2017, prior to the promulgation of a decision on the appeal, the Veteran notified VA of his desire to withdraw his claim for increased rating for a right lung tuberculoma.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for a spine disability have not been met 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131 (2012);  38 C.F.R. § 3.303 (2017).  

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131 (2012);  38 C.F.R. § 3.303 (2017).  

4.  The criteria for withdrawal of the claim of entitlement for an increased rating for tenosynovitis have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, social security administration records, and private treatment records have been obtained.   
The Veteran was also provided with VA examinations in connection to his claims.  Neither the Veteran, nor his representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Veteran also testified at a Board hearing in November 2017.  
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. 3.309 (a), therefore 38 C.F.R. § 3.303 (b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

a.  Back Condition 

The Veteran has claimed entitlement to service connection for a back condition due to his military service.  Specifically, he contends that his disability developed as a result of multiple jumps out of helicopters while carrying heavy equipment.  During his November 2017 hearing, he also asserts that while driving a truck in service, he had driven over a landmine and was blown out of the truck.  He sought medical attention with a medic, but was unable to visit sick bay.  

Service treatment records did not reveal complaints or treatments relating to a back condition.  A medical examination report dated February 1968 showed normal clinical findings, relating to the spine.  There were no records of a chronic back disability or indication of such within a year of his separation from service.  

Post-service, the Veteran has a lengthy medical record supporting a diagnosis of a back condition.  In a September 1979 private treatment record, the Veteran told his physician that he was involved in an incident where his truck "jackknifed."  He injured his back, neck, and sustained some crush type wounds and blurring vision.  Several years later, based on a January 1987 CT scan of the lumbar spine, results show a mild annular bulge centrally at L4/5, and to the left with mild compromise at the left neural foramen.  The Veteran reported experiencing back pain for several years.  After continued complaints of back pain, the Veteran underwent a laminectomy in July 1994 for herniated discs.  After surgery, the Veteran experienced noticeable pain relief for approximately 3 months.  That relief, however, was short lived as the Veteran began to experience more lumbosacral discomfort.  The pain was described as intermittent stinging and stabbing, that radiates from the midline lumbosacral region towards the left buttock.  

The Veteran continued to complain about pain for several years and continued to take medication.  In April 2001, the Veteran told his private physician that his back pain flared up after lifting and carrying boxes.  Then, in October 2006, the Veteran's MRI showed degenerative disc disease at L3-4, L5-S1, without visible central or lateral canal compromise.  Similar findings were confirmed in a June 2009 MRI, showing spondylotic degenerative disc changes in the lumbar disk from L3-L4 through L5-S1.  There is mild acquired central canal stenosis at L3-4 level and mild to moderate spondylotic compromise of the left L3 neural foramen, secondary to asymmetric disc bulge.  By February 2010, the Veteran was seeking physical therapy 3 times a week after a lumbar fusion.  While his private treatment records indicate repeated treatment for a spine disorder, none of these records provide an etiological opinion indicating that any diagnosed disorder was related to the Veteran's period of active service.  

In conjunction with the Veteran's claim, he was afforded a VA examination in July 2014.  There, the Veteran was diagnosed with degenerative arthritis of the spine and intervertebral disc syndrome.  Following an interview and an objective examination, it was determined that it was less likely than not that the Veteran's current lumbar diagnoses was related to service.  The examiner found that the Veteran's diagnoses and symptoms are inconsistent with injuries stemming from jumping out of helicopters or wearing gear.  In support of his conclusion, the examiner noted that the Veteran was not seen or treated for back condition while on active duty.  His separation examination was silent for a back condition or complaint.  Then, following service, the Veteran was employed at General Motors, where he was required to lift heavy objects.  After that, he worked at a car dealership between 1971 and 1977 doing light repair work.  He then worked as a tradesman auto truck and trailer maintenance mechanic until 2001.  The examiner acknowledged that while the Veteran was seen for back pain in November 1968, a myelogram revealed no pathology.  Given the Veteran's long employment history after service, the examiner felt that the Veteran was able to work as a skilled tradesman and conduct activities such as yardwork.  It was not until 19 years after service where the Veteran was found to have degenerative disc disease.  Eventually, the Veteran was diagnosed with arthritis, which the examiner found to be normal with a person his age.  

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran is certainly competent to recount a low back injury in service, as well as a history of low back pain.  In fact, these statements are supported by the Veteran's medical records.  However, the Veteran has not shown that he is competent (meaning medically trained) to make a complex medical determination involving the etiology of a low back disorder, and his attestations are not supported by the most probative medical evidence of record.  

In sum, the more probative and competent evidence is against a finding that the Veteran's claimed disorder was caused or aggravated during his period of active duty.  The Board notes that the Veteran's service treatment records are silent as to a diagnosis of any chronic low back disorder, despite his testimony relating to back pain in service.  Further, there is no evidence of record to indicate that any such disorder was diagnosed within one year following separation from service.  

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and as such entitlement to service connection for a disorder of low back is denied.  

b.  Hearing Loss and Tinnitus 

It is the Veteran's contention that he sustained hearing loss during service.  The Veteran has asserted that, as a combat engineer, he was exposed to high level of noise from helicopters, gun fire, tanks, and explosives without hearing protection.  Post service the Veteran was employed as an auto mechanic.  He reported that he did not use hearing protection but denied that he was not exposed to acoustic noise.  

Post service, the Veteran reported decreased hearing in July 2009 September 2009.  He underwent a VA audiology examination in August 2010.  His puretone thresholds in decibels were as follows: 




HERTZ


1000
2000
3000
4000
RIGHT
50
65
75
80
LEFT
25
45
65
80

Speech audiometry revealed speech recognition of 80 percent in the right ear and 88 percent in the left ear.  The puretone threshold average was 68 decibels in the right ear and 54 decibels in the left ear.  Results show that the Veteran exhibited moderate to severe sensorineural hearing loss in the right ear and mild to severe loss in the left ear.  

The examiner opined that the Veteran's bilateral hearing loss is less likely than not related to his service.  The Veteran's military service record notes that he served as a heavy truck driver and served in the 18th Engineer Battalion.  His induction audiometric examination in March 1966 and his separation examination dated February 1968 did not reveal threshold shifts in hearing.  The examiner cited to the Veteran's recreational noise exposure relating to motorcycling.  She also pointed out that the Veteran was exposed to occupational noise while working at General Motors without using hearing protection.  Here, the Board notes that the Veteran testified to the contrary in his October 2011 statement.  In it, he claims to have used hearing protection at work.  His statement changes again during the November 2017 Board hearing, where the Veteran indicated that he did not wear any hearing protection at work because he was not exposed to large acoustic noise.  Given the inconsistencies, the Board may assign his statement less probative weight.  In sum, the examiner's report suggests that the Veteran's hearing loss is more attributable to noise exposure post service.  

The VA examination report is the most probative evidence of record.  The examiner indicated that due to the lack of threshold shifts noted in the Veteran's medical report, acoustic trauma should be considered if occurred after separation of service.  The record does not contain evidence supporting a nexus between the Veteran's hearing loss and his service.  Thus, service connection for hearing loss is not warranted.  

With regards to the Veteran's tinnitus, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss and ringing in the ears.  Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran has asserted during the November 2017 hearing that his tinnitus manifested during service.  Specifically, he stated that after his truck blew up during his first patrol in service, he started hearing continuous ringing in his ear ever since.  

The Board has considered the application of the concept of continuity of symptomatology in reviewing this claim, as tinnitus is a "chronic disease."  See 38 C.F.R. §§ 3.303 (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Board finds the Veteran's testimony as to the onset of his tinnitus credible, and he has credibly reported that his tinnitus began in-service and has continued to the present time.  The Veteran has not attempted to bolster or exaggerate his symptoms.

Therefore, the evidence in this case is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, the criteria for service connection for tinnitus have been met.  

III.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In this case, the Veteran testified a Board hearing in November 2017 in front of a Veteran's Law Judge.  Through his representative, the Veteran expressed his desire to withdraw his claim for increase rating for a right lung tuberculoma.  The Board finds that the Veteran's statement indicates his intention to withdraw the issues on appeal and satisfies the requirement for withdrawal of a substantive appeal.  

Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and such appeal is dismissed.  


ORDER

Service connection for a low back disorder is denied.  

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.  

The appeal of entitlement to an increased rating for a right lung tuberculoma dismissed. 



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


